UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

LANDMARK LEGAL FOUNDATION, )
)

Plaintiff, )

)

v. ) Civil No. 12-1726 (RCL)

)

ENVIRONMENTAL PROTECTION )
AGENCY, )
)

Defendant. )

)

MEMORANDUM OPINION

Before the Court is the plaintiff’s motion [46] for spoliation sanctions against the
defendant Environmental Protection Agency (“EPA”). Upon consideration of the plaintiff’s
motion [46], the defendant’s opposition [55], the plaintiffs reply [59], the defendant’s surreply
[62], the arguments presented by both parties at the motion hearing held on January 28, 2015, the
applicable law, and the entire record herein, the Court will DENY the plaintiffs motion for
spoliation sanctions.

Two possible explanations exist for EPA’s conduct following Landmark Legal
Foundation’s ﬁling of a Freedom of Information Act (“FOIA”) request in August 2012. Either

EPA intentionally sought to evade Landmark’s lawful FOIA request so the agency could destroy

responsive documents, or EPA demonstrated apathy and carelessness toward Landmark’s
request. Either scenario reﬂects poorly upon EPA and surely serves to diminish the public’s trust
in the agency. While the government is correct that the record does not support a ﬁnding of
punitive spoliation sanctions, the Court shall take this opportunity to express its discontent with

EPA’s continued disregard for its FOIA obligations.

I. BACKGROUND

Landmark is a public interest law ﬁrm focused on politically conservative causes.
“Among Landmark’s primary activities is the dissemination of information to the public about
the conduct of governmental agencies and public ofﬁcials . . . .” Compl. 11 4. On August 17,
2012, Landmark ﬁled a two-part FOIA request, pursuant to 5 U.S.C. § 552, seeking:

1. Any and all records identifying the names of individuals, groups and/or
organizations outside the EPA with which the EPA, EPA employees, EPA
contractors and/or EPA consultants have had communications of any kind relating
to all proposed rules or regulations that have not been ﬁnalized by the EPA
between January 1, 2012 and August 17, 2012. For the purposes of this request,
“communications of any kind” does not include public comments or other records

available on the rulemaking docket.

2. Any and all records indicating an order, direction or suggestion that the

issuance of regulations, the announcements of regulations and/or public comment
of regulations should be slowed or delayed until after November 2012 or the

presidential elections of 2012.

Compl. Ex. 1 at 2. On October 5, 2012, Jonathan Newton, a FOIA coordinator for EPA’s Ofﬁce
of the Administrator, inquired whether Landmark would “consider narrowing the search to
senior ofﬁcials in EPA [headquarters] (i[.]e., Program Administrators, Deputy Administrators
and Chiefs of Staff)” Def.’s Mot. Summ. J., Wachter Decl. Ex. C at 1-2, ECF No. 30-4.

Landmark, through its counsel Matthew Forys, agreed to limit the scope of its original request to

“senior ofﬁcials in EPA [headquarters].” Id. at 1. Unlike Newton, Forys conspicuously chose

not to include any qualiﬁcation for “senior ofﬁcials in EPA [headquarters].”1

1 While Landmark could have provided greater clarity by specifying that it intended to include EPA’s Administrator,
Deputy Administrator, and Chief of Staff in the narrowed search, the Court will presume that Landmark did not
agree to exclude those ofﬁcials. The fact that this agreement was struck between Landmark and a FOIA coordinator
for EPA’s Ofﬁce of the Administrator further leads the Court to believe that EPA understood this more limited
search to include the most senior members of the agency. See also Landmark Legal Found. v. EPA, 959 F. Supp. 2d
175, 178 (D.D.C. 2013) (noting EPA’s eventual concession that it understood the term “senior ofﬁcials” to include
the Administrator, Deputy Administrator, and Chief of Staff in the Ofﬁce of the Administrator).

2

Washington Metro. Area Transit Auth, 904 F. Supp. 2d 11, 20 (D.D.C. 2012) aﬂ’d, 540 F.
App’x 3 (DC. Cir. 2013) (internal quotation marks and citations omitted).
In its opposition, EPA cites the following three elements as required for a court to ﬁnd

sanctionable spoliation:

(1) that the party having control over the evidence had an obligation to preserve it
at the time it was destroyed; (2) that the evidence was destroyed with a culpable
state of mind[;] and (3) that the destroyed evidence was relevant to the party’s
claim or defense.

Opp’n 7 (citing Centrifugal Force, Inc., v. Softnet Comm, Inc., 783 F. Supp. 2d 736, 740-741
(S.D.N.Y. 2011)).11 Yet this is the test used by other members of this Court to determine if an
adverse inference instructionwan issue—related, rather than punitive, sanction, Shepherd, 62 F.3d
at 1478— is justiﬁed as a result of spoliation. See, e. g., Clarke, 904 F. Supp. 2d at 21; Chen V.
DC, 839 F. Supp. 2d 7, 12-13 (D.D.C. 2011); Mazloum V. DC. Metro. Police Dep’t, 530 F.
Supp. 2d 282, 291 (D.D.C. 2008) (citing Thompson v. US. Dep’t of Hous. & Urban Dev., 219
F.R.D. 93, 101 (D. Md. 2003)); see also Residential Funding Corp. v. DeGeorge Fin. Corp, 306
F.3d 99, 107 (2d Cir. 2002). Therefore, it is largely inapplicable to the present case, since
Landmark does not seek an adverse inference instruction. See Mot. 32-33, 36-37.

Case law in this Circuit is sparse regarding punitive sanctions for spoliation. In Chen,
Judge Friedman noted that if the moving party “demonstrates [by clear and convincing evidence]
that the opposing party destroyed discoverable material it knew or should have known was
relevant to pending, imminent, or reasonably foreseeable litigation, courts [generally] award the
[moving party] its attomey’s fees and costs” as a punitive sanction. 839 F. Supp. 2d at 16

(quoting Jamie S. Gorelick et al., Destruction of Evidence § 3.16, at 118 (1989 & 2010 Supp.)).

” EPA also correctly notes that “the party seeking spoliation must also establish prejudice as a result of the
spoliation,” Id. at 7-8. Of course, any spoliation of responsive documents would result in prejudice to Landmark.

ll

In Clarke, Judge Contreras described the three-step analysis governing a default judgment

punitive sanction, which is warranted when:

(1) the other party has been so prejudiced by the misconduct that it would be
unfair to require [the party] to proceed further in the case; (2) the party’s
misconduct has put an intolerable burden on the court by requiring the court to
modify its own docket and operations in order to accommodate the delay; or (3)
the court ﬁnds it necessary to sanction conduct that is disrespectful to the court

and to deter similar misconduct in the future.
Clarke, 904 F. Supp. at 21 (citing Webb v. District of Columbia, 146 F.3d 964, 971 (DC. Cir.
1998). However, neither case proscribed a standard by which to speciﬁcally evaluate the merits
of a motion for monetary punitive sanctions—i.e., Landmark’s motion before this Court.

Nonetheless, the instant suit does not require the Court to fashion a new standard for
punitive spoliation sanctions. Circuit law establishes that the Court may only grant a motion for
punitive spoliation sanctions if the moving party demonstrates by clear and convincing evidence
that the opposing party destroyed relevant evidence in bad faith. See Shepherd, 62 F.3d at 1477;
United States ex rel Miller v. Holzmann, No. 95 Civ. 1231, 2007 WL 781941, at *2 (D.D.C. Mar.
12, 2007) (In a prior FOIA case concerning the govemment’s alleged destruction of evidence,
this Court noted that even if it “was inclined to consider dismissal as a [punitive] sanction . . . , it
must be satisﬁed by clear and convincing evidence that the accused party acted in bad faith”); cf.
Chambers 501 US. at 45-46 (“[A] court may assess attomey’s fees when a party has acted in

bad faith, vexatiously, wantonly, or for oppressive reasons.” (internal quotation marks and

citation omitted)). The present facts permit the Court to sufﬁciently assess Landmark’s sanctions

request under such generalized principles.

III. ANALYSIS

Here, Landmark cannot show by clear and convincing evidence that EPA engaged in bad

faith conduct. There is no doubt that EPA’S behavior following Landmark’s August 2012 FOIA

12

request raised a reasonable suspicion of wrongdoing. This Court held as much when it denied

EPA’s motion for summary judgment and ordered limited discovery to investigate the possibility
that “EPA may have purposefully attempted to skirt disclosure under [] FOIA.” Landmark, 959
F. Supp. 2d at 184. Yet after months of discovery pertaining to EPA’s search process, Landmark
has uncovered insufﬁcient evidence that EPA actually failed to preserve responsive documents in
bad faith.12 And without demonstrating that EPA spoliated documents with the culpable state of
mind necessary for punitive sanctions, Landmark cannot ask the Court to infer the relevance of
any potentially missing documents. See Chen, 839 F. Supp. 2d at 15 (“Relevance . . . may be
inferred if the spoliator is shown to have a sufﬁciently culpable state of mind, on the theory that
a culpable spoliator may have something to hide.” (internal quotation marks and citations
omitted)). Devoid of at least a favorable inference of relevance, Landmark has no claim for
punitive spoliation sanctions.
A. Landmark Lacks Sufficient Proof of Spoliation

1. EPA ’s Delay in Searching the Records of the Administrator and Deputy
Administrator

Even if unintentional, Jonathan Newton’s delay in forwarding Landmark’s agreed-upon
request to Aaron Dickerson or Nena Shaw engendered a cloud of suspicion over EPA’s search
process from the very start. The three weeks between Newton’s ﬁrst email to other EPA FOIA
coordinators and his email to Dickerson and Shaw happened to straddle the very event at the
heart of Landmark’s FOIA request——the November 2012 federal elections. EPA offers no

cognizable explanation for the delay, presenting contradictions rather than answers. In its

opposition brief, EPA simply ignores the three-week delay in forwarding Landmark’s request to

'2 At the motion hearing, Landmark further conceded that, to date, it has discovered no documents supporting a
factual ﬁnding that EPA made decisions with the 2012 federal elections in mind.

13

the assistants for the Administrator and Deputy Administrator. Def.’s Opp’n 27-28, ECF No. 55.
Newton, in his deposition, merely states that he “apologized . . . for the delay,” and that “it was
[his] fault[] that [he] didn’t get [the request] to [Dickerson and Shaw] right away.” He provides
no reason for why he excluded the assistants to the two senior-most members of the agency in his
original email to EPA FOIA coordinators. Mot. Ex. 4 at 2525—12.'3 Wachter, on the other hand,
denies that there was any meaningful delay, stating that a “three-week delay is not at all
surprising” and “not at all a concern” given “other FOIA requests that probably came in that
required [Newton’s] attention.” During what should be a concerted effort to reafﬁrm the
public’s trust in the EPA, the agency’s general refusal to accept responsibility for its mistakes
throughout this case is bafﬂing.

Moreover, when Dickerson and Shaw allegedly searched their superiors’ records——
Dickerson in mid-November 2012, Mot. Ex. 17, and Shaw purportedly at some unspeciﬁed time
no earlier than late December 2012, Opp’n, Shaw Decl. 1H] 7-9— they could only have done so
with abject carelessness. Dickerson stated that he “did not ﬁnd any responsive documents,” Mot.
Ex. 17. Yet EPA effectively conceded Dickerson should have found responsive documents
among the Administrator’s ﬁles when the agency asked this Court for an extension of time to
conduct a supplemental search on April 30, 2013. Mot. Extension of Time 2 (“[I]n the process
of ﬁnalizing the pleadings, EPA determined that another search is required and that there are a
number of additional documents that may potentially be responsive to [Landmark]’s request,
which have not yet been reviewed by the agency”). As Wachter revealed in May 2013, EPA’s
Ofﬁce of the Executive Secretariat (“OEX”), within the Ofﬁce of the Administrator, “determined

that the search for documents from the former Administrator, the Deputy Administrator, and the

13 Landmark, for its part, did not press Newton for an explanation. Id. at 233-2516.

14

Chief of Staff in the Ofﬁce of the Administrator may have been insufﬁcient.” Of course, the
phrase “may have been insufﬁcient” constituted a patent understatement, since EPA’s
supplemental search produced nearly as many documents as the agency had produced over the
three preceding months. Mot. Summ. J ., Statement of Material Facts 1M 16-17.14 Shaw’s claims
regarding her search of the Deputy Administrator’s records, which will be reviewed in greater
detail below, are even more dubious.

Nevertheless, Landmark seeks spoliation sanctions, and, with one exception that still does
not reach the level of behavior required for punitive spoliation sanctions, see infra Subsection
A.2. (Nena Shaw), there is no clear evidence that spoliation occurred during the delays in
searching the records of the Administrator and Deputy Administrator. It is true that Newton
failed to notify the Administrator’s and Deputy Administrator’s special assistants of Landmark’s
request until after the 2012 federal election. It is true that EPA did not correct Dickerson’s
defective search of the Administrator’s ﬁles for more than ﬁve months. And it is true that the
Deputy Administrator’s ﬁles effectively went unsearched until six months after Newton’s
original email notifying other EPA FOIA coordinators of Landmark’s request. Yet the Court
cannot infer spoliation from delay alone, and Landmark presents no evidence that EPA
deliberately or recklessly destroyed, altered, or failed to preserve responsive documents in

anticipation of litigation.15

14 The Court also ﬁnds it necessary to express its confusion regarding Wachter’s sworn statement about the need for
a supplemental search. Def’s Mot. Summ. J ., Wachter Decl. 1] 19. Given that Wachter is the supervisor of all FOIA
requests within the Ofﬁce of the Administrator, it is understandable that Wachter would attest to search-related
activities. However, in his deposition, Wachter appeared evasive and uninformed about the reasons why it was
necessary for EPA to conduct a supplemental search after the April 30, 2012 summary judgment deadline. Mot. Ex.
20 at 68:21—75:8. The Court would have expected the author of a sworn declaration regarding the need for a
supplemental search to be more knowledgeable of the events that formed the basis for that declaration.

15 Nearly two years after completing its initial search, EPA concedes that it never searched the records of the Chief
of Staff during that ﬁrst search. Notice of Withdrawal 2. The Court is at a loss for how it possibly could have taken
EPA so long to discover its own failure to search. Predictably, EPA provides no explanation for the impertinent
delay in providing this notice. The agency merely states that it “has found no evidence that the EPA’s Chief of Staff

15

2. Nena Shaw

While “[a]gency afﬁdavits enjoy a presumption of good faith,” Ground Saucer Watch,
Inc. v. CIA, 692 F.2d 770, 771 (DC. Cir. 1981), the declaration signed by Nena Shaw as part of
EPA’s opposition to the present motion for spoliation sanctions deserves no such presumption.
Shaw was responsible for searching former Deputy Administrator Perciasepe’s records.
According to former Administrator Jackson, Perciasepe was the EPA senior ofﬁcial most likely
to possess documents responsive to Landmark’s request. See Mot. Ex. 1 at 6715-11. It is Shaw’s
declaration that EPA relies upon to refute Landmark’s claim that Perciasepe’s ﬁles were not
searched until the end of April 2013. Opp’n 30-31. And it is Shaw’s declaration that gives this
Court the greatest pause in denying Landmark’s motion.

The most favorable interpretation of Shaw’s declaration would resemble the following
narrative. Shaw received notice from Newton of Landmark’s request on November 14, 2012.
Opp’n, Shaw Dec]. 1} 5. Newton emailed Shaw a second reminder on December 12, 2013. Id.
Ex. 3 at 2. One week later, Shaw emailed Newton to ask if he “sa[id] something to [her] about a
‘Landmark’ FOIA” because she could not locate it. Id. In response, Newton re-forwarded his
December 12 and November 14 emails. 1d. at 1-4. More than one month after Newtown’s
original email—a delay caused by her “other duties and responsibilities”—Shaw searched “the
computer and email accounts of the Deputy Administrator.” Id. 1111 6-8. Aﬁer discovering some

responsive documents, Shaw attempted to upload these records to the collection database

. . . was included in the initial search.” Id. Of course, such a statement is just another way of admitting that,
between October 2012 and May 2013, the EPA failed to fulﬁll its unambiguous obligation to search the Chief of
Staff’s ﬁles, and has waited until February 2015 to admit its error.

However, Landmark does not provide the Court with any evidence that EPA’s failure to search the Chief of Staff‘s
records was due to bad faith conduct. In truth, Landmark does not discuss any issues speciﬁcally related to the
Chief of Staff in its brieﬁngs on this motion, focusing all of its attention on the Administrator and Deputy
Administrator. See generally Mot; Reply. As such, there can be no punitive spoliation sanctions against EPA on
account of its failure to search the ﬁles of the Chief of Staff.

16

established for Landmark’s FOIA request. However, “technical difﬁculties” prevented the
upload from occurring. Id. 11 10. After receiving a reminder email from Newton on January 17,
2013 “informing [her] that the [EPA] was under a deadline to get the documents produced,”
Shaw “made another attempt to upload the responsive records into the database on January 30,
2013”—~thirteen days later. Id. 11 11. Once again, Shaw “encountered technical issues and was
still unable to upload the responsive documents into the collection database.” Id. 1] 12. Instead,
Shaw “printed the responsive records,” but “do[es] not recall precisely what happened to the
printed records.” Id. Shaw then left her position as special assistant to the Deputy Administrator
in April 2013. Id. 1113.

At best, Shaw demonstrated utter indifference to EPA’s FOIA obligations. At worst,
Shaw is lying. There is not enough in the record from either Landmark or EPA to determine
which conclusion is correct. What is clear, however, is that Shaw goes out of her way to avoid
presenting any deﬁned timeline for her search—related activities, which only adds to the fuzziness
of her declaration. It is also evident that, despite two allegedly unsuccessful attempts to upload
responsive documents to the Landmark database managed by Newton, Shaw inexplicably never
told Newton of her “technical difﬁculties.” In his deposition, Newton stated that, to his
knowledge, Shaw never conducted a search of Perciasepe’s records.I6 Mot. Ex. 4 at 3929-11.
Thus, at the very least, Newton was wholly unaware of any search performed by Shaw and
subsequent “technical difﬁculties” that prevented any upload of responsive documents to the
collection database.

Most strange of all is Shaw’s claim that she printed responsive records, but cannot

remember what she did with these documents. Such an assertion is about as close to a sworn

16 It also strikes the Court as odd that, after her ﬁrst unsuccessful attempt to upload responsive documents, Shaw
appeared content to simply let these documents vanish into the ether, since she made a second attempt to upload
documents only because Newton informed her of an agency deadline. See Opp’n, Shaw Decl. 1] 10-11.

17

“dog ate my homework” statement as one can make. Nowhere in its opposition brief does EPA
claim that the documents purportedly uncovered by Shaw were incorporated into any production

made to Landmark. Therefore, the Court can only conclude that such responsive records—if

they ever existed in the first instance—have been lost.

If this case were in front of a jury, and Landmark requested an adverse inference
instruction as to the Deputy Administrator’s responsive documents supposedly uncovered by
Shaw, the Court would grant the plaintiff such an instruction. See, e. g., Mazloum, 530 F. Supp.
2d at 291 (citing three-factor test required to establish an adverse inference). First, Shaw, an
EPA employee charged with coordinating FOIA requests for the Deputy Administrator, had
control over the records in question and had an obligation to preserve such records at the time
she failed to do so. See Mot. Ex. 2 at 1-8, 12 (Litigation Hold Notice sent to Shaw on October
23, 2012). Second, Shaw’s failure to preserve the responsive documents was surely negligent,
and therefore she acted with a culpable state of mind sufﬁcient for issue-related sanctions. See
Residential Funding, 306 F.3d at 108 (the culpable state of mind factor of the adverse inference
instruction test is satisfied by a showing that evidence was destroyed negligently); see also
Mazloum 530 F. Supp. 2d at 292 (“[N]egligent failure to preserve evidence can support an
adverse inference instruction.” (internal citation omitted». Finally, Shaw admits the lost
documents were relevant to Landmark’s claim. See Opp’n, Shaw Decl. 11‘“ 10-12 (found
“responsive records” during search of Deputy Administrator’s computer and email accounts).

But once again, Shaw’s conduct does not quite reach the lofty bar required for punitive
spoliation sanctions in this Circuit. While there are outstanding questions as to whether Shaw
engaged in a good faith search of former Deputy Administrator Perciasepe’s records, there is

inadequate evidence in the record before the Court regarding whether Nena Shaw—or anyone

18

else, for that matter—failed to preserve relevant evidence in bad faith. Negligence is insufﬁcient

to impose punitive sanctions. Instead, Landmark must show by clear and convincing evidence
that Shaw acted with a deliberate or, at least, reckless intent not to preserve responsive

documents. E. g., U.S. ex rel Miller, 2007 WL 781941, at *2. The plaintiff has not done so here.
3. Personal Email Accounts and BlackBerry Devices

When addressing the potential use of personal email accounts, the litigation hold notice
states that “[ﬂorwarding emails from your personal email account to your agency account will
not relieve you of the responsibility for preserving the emails in your personal account.” Mot.
Ex. 2 at 7. The hold further commanded EPA employees not to “delete any [potentially relevant
information] from your personal email account.” Id. Given the frequency with which EPA
handles FOIA requests, EPA FOIA coordinators and the senior principals they serve should be,
at least, generally familiar with the mandates of a litigation hold. Notwithstanding the
instructions of EPA litigation hold notices, both former Administrator Jackson and former
Deputy Administrator Perciasepe testiﬁed that their “practice” was to forward any ofﬁcial
communications using their personal email accounts to their EPA email accounts, and that they
would delete messages from these accounts. Mot. Ex. 1 at 42:10-18, 62:8-16; Mot. Ex. 21A at
16:15-19, 30:22-32:22, ECF No. 46-22 (Perciasepe Dep., Feb. 21, 2014). When Landmark
confronted Jackson with evidence that she did, on at least one occasion, use her personal email
account—and BlackBerry—to conduct government business without forwarding the message to
her secondary EPA account, Mot. Ex. 24, ECF No. 46-27, Jackson responded that there was no
need to do so because the email included “other [EPA] government accounts” as recipients, and

thus would be preserved, Mot. Ex. 1 at 52:15-17. Of course, carving exceptions into a standard

practice is a slippery slope. And while EPA is correct that Jackson’s testimony, in particular,

19

about “delet[ing] many of her personal emails ‘en masse’ without reading them” is not indicative
of any bad faith spoliation, Opp’n 14, senior ofﬁcials should amend such a “practice” of deletion
as long as they conduct any ofﬁcial business from personal email accounts.

In addition, neither Jackson’s nor Perciasepe’s personal email accounts or BlackBerry
devices were reviewed during EPA’s initial or supplemental searches. See Mot. Ex. 1 at 42:19—
44:18; Mot. Ex. 18 at 38:14-16; Opp’n 5, 10, 18-19 (EPA does not deny Landmark’s claim that
the agency never searched J ackson’s BlackBerry); Opp’n, Shaw Decl. 11 9 (“I did not speciﬁcally
search or request to search [the Deputy Administrator’s] text messages, personal email accounts,
or other devices or repositories . . . .”). What is more, EPA erased the contents of Jackson’s
BlackBerry upon her resignation in February 2013, Opp’n 18, despite a litigation hold directive
to preserve all ESI regardless of whether it is stored on a BlackBerry, Mot. Ex. 2 at 4.17 The
agency has been unable to “reconstruct” the records housed on the device. Opp’n 18.

Still, Landmark presents no evidence that EPA failed to preserve, intentionally or
otherwise, any records associated with Jackson or Perciasepe that were relevant to the plaintiff s
FOIA search request. The Court cannot simply presume bad faith from the facts detailed above.
There is no doubt that the approach of EPA’s senior leadership to both the use and preservation
of personal email accounts and BlackBerry devices occasionally utilized for agency business was
haphazard—indeed, careless to an extent that understandably raises public suspicion. Moreover,
the general practice of both the former Administrator and Deputy Administrator to use personal
email accounts, even if infrequently, to conduct agency business does not comport with the

tenets of EPA’s litigation hold notice. But while this Court ﬁnds such behavior by EPA’S most

17 The litigation hold notice states that, “[u]n1ess ordered by a Court, EPA does not normally need to preserve
disaster recovery backups [or] copies of email on an EPA-issued BlackBerry that automatically synchs with the EPA
email system . . . .” Mot. Ex. 2 at 4. However, EPA does not claim that Jackson’s personal emails received on her
BlackBerry synched with EPA systems. Thus, such a preservation exception would not apply here.

20

After denying Landmark’s initial request for expedited processing on August 29, 2012,
Compl. Ex. 2 at 1, EPA subsequently denied Landmark’s appeal on October 18, 2012, Compl.
Ex. 4 at 3. In response to EPA’s rejection of its appeal, Landmark ﬁled the instant suit on
October 22, 2012.

On October 23, 2012, EPA’s Ofﬁce of the General Counsel issued a litigation hold
notice2 instructing employees to preserve “potentially relevant information.” Mot. Ex. 2 at 2-7,
ECF No. 46-3. The litigation hold notice explained that electronically stored information
(“ESI”) must be preserved regardless of whether it is “stored on optical disks (e.g., DVDs and
COs), ﬂash memory (e.g., ‘thumb,’ ‘ﬂash,’ or other USB drives), PDAs or mobile/smart phones
(e.g., BlackBerry), network drives (e.g., F, G, H, J, Rand Z drives), your EPA-issued desktop
and/0r laptop computer, privately owned computers or other devices, or in personal email

accounts.” Id. at 4. In other words, the litigation hold obligations applied to both ofﬁcial and

personal devices.

EPA’s Ofﬁce of General Counsel forwarded the hold to forty-ﬁve agency employees
understood to be potential custodians of responsive documents. See id. at 11-12. Among the
recipients were Eric Wachter, who oversaw the processing of FOIA requests for the Ofﬁce of the
Administrator, Jonathan Newton, a FOIA coordinator under Wachter’s supervision, Aaron
Dickerson, the Special Assistant to EPA’s then-Administrator Lisa Jackson, and Nena Shaw, the
Special Assistant to EPA’s then—Deputy Administrator Robert Perciasepe. Id. The hold was not

sent directly to former Administrator J ackson3 or Deputy Administrator Perciasepe. And unlike

2 EPA would issue a reminder regarding the Landmark litigation hold on August 20, 2013, but this time to a more
expansive distribution list across the agency. See Pl.’s Mot. Ex. 3, ECF No. 46-4.

3 Jackson stated that she did not learn of the existence of the litigation hold until “August or July 2013,” after she
had left the EPA. Mot. Ex. 1 at 55:18-56:6 (Jackson Dep., Mar. 27, 2014).

3

senior leaders to be troubling, it is not behavior that rises to the level of punitive sanctions under

existing case law.)8

However, the Court urges EPA to consider a policy instructing employees who conduct
any agency business using personal accounts to (1) forward such emails to their EPA accounts
and (2) preserve the emails in their personal accounts. EPA’s current Interim Records
Management Policy, which postdates Landmark’s FOIA request, requires only that EPA staff
forward or “cc” electronic ﬁles from a personal account to their EPA account. Opp’n, Heams
Decl. Ex. 2 at 3, ECF No. 55—7.19 In fact, the policy encourages EPA staff to delete records from
non-EPA accounts rather than preserve such ESI. Id. (“Once the electronic ﬁles have been
captured in an approved EPA records management system, they should be removed from non-

EPA information systems, unless there is a speciﬁc obligation to maintain the ﬁles on all systems

18 Landmark brieﬂy contends that Jackson also used text messages on her Blackberry to communicate with outside
entities regarding EPA business. Mot. 23. This claim is unsupported by evidence. Landmark holds up Jackson’s
statement that she “would be grateful when they did [text her]” as signifying the former Administrator’s gratitude
for receiving text messages from “people in the environmental movement” with interests before the EPA. Id. (citing
Mot. Ex. 2 at 2626—7). But it is clear to the Court that Jackson was only referring to receiving text messages from
her children when making that statement. See Mot. Ex. 1 at 2721-8. This narrow meaning also appeared to be
obvious to the questioner—Landmark counsel Arthur Fergenson— who responded to Jackson with, “[a]s we all
would,” making Landmark’s inclusion of this quote in its motion as purported evidence of J ackson’s proclivity for
texting outside parties regarding ofﬁcial business all the more curious.

19 The full policy regarding the use of personal accounts to conduct agency business is included here:

Official Agency business should ﬁrst and foremost be done on ofﬁcial EPA information systems
(i.e., email, instant messaging (IM), computer work stations, shared service solutions, etc.).
When, due to extraordinary circumstances, this does not occur, the creator must ensure that any
use of a non-governmental system does not affect the preservation of Federal records for Federal
Records Act purposes, or the ability to identify and process those records, if requested, under the
Freedom of Information Act (FOIA) or for other ofﬁcial business (e.g., litigation, Congressional
oversight requests). In this very rare occasion, staff should forward email (or “cc” email) or
electronic ﬁle(s) to their EPA email account in order for records to be captured in an approved
EPA records management system. Once the electronic ﬁles have been captured in an approved
EPA records management system, they should be removed from non-EPA information systems,
unless there is a specific obligation to maintain the ﬁles on all systems on which they appear.
Additionally, emails forwarding a news article or web link from a personal email account into
EPA’s system and emails forwarding a document to a personal email account to enable printing or
viewing both create a copy of the email in EPA’s email system. Users can properly preserve the
copy of the email that is on EPA’s system to meet their preservation requirements.

Id.

21

on which they appear.”). Given the litigious history surrounding EPA, in particular, the agency
should understand that any act of deleting business records raises unnecessary suspicion of
wrongdoing. Furthermore, EPA’s litigation hold notice orders EPA staff not to delete potentially
relevant information from personal devices or email accounts. Mot. Ex. 2 at 7. The exception to
EPA’S current policy of deleting already forwarded ofﬁcial records in personal email accounts
for “speciﬁc obligation[s] to maintain [electronic] ﬁles” presumably refers to litigation holds.
Opp’n, Hearns Decl. Ex. 2 at 3. Yet, for record-keeping purposes, EPA should not have a policy
of preservation only in the face of active lawsuits—especially for an agency that so consistently
ﬁnds itself the subject of litigation. All mainstream email providers—personal or business—
provide storage mechanisms that are not time-consuming, such as tagging, foldering, or some
other means to quickly warehouse emails. Requiring EPA employees to both forward and
preserve business-related information received within or sent from personal email accounts
would not impose an undue burden on agency staff and, more importantly, would foster greater
public confidence in the agency’s professed desire for transparency.
4. Other Forms of Relief
While the focus of Landmark’s motion is punitive spoliation sanctions, the plaintiff also

seeks a number of other forms of relief—none of which will be granted here. In its motion for
sanctions, Landmark further asks the Court to (1) “[d]esignate an independent monitor” to
oversee document preservation and collection related to EPA FOIA lawsuits, (2) “[c]ommand

EPA to employ whatever resources are necessary to complete its search and production
obligations under [the parties’] new search protocol within 30 days,” (3) “[d]irect EPA’s
Inspector General to investigate and report to Landmark and this Court within 30 days on all

spoliation issues . . . covered by Landmark’s request,” and (4) “[d]irect that EPA review its

22

docket from 2009 to the present and send a notice to all plaintiffs and petitioners of the ﬁndings
of this Court and of the real possibility that EPA engaged in spoliation in their proceedings.”
Mot. 36. And in its reply, Landmark requests, for the ﬁrst time, that the Court (5) make “a
ﬁnding on the merits of Landmark’s concern . . . that EPA postponed rules and regulations until
after the 2012 election in order to advantage the re-election of the President,” and (6) order
additional spoliation discovery at EPA’s expense. Pl.’s Reply 21-22, ECF No. 59.

First, based on the underlying facts of this case, the Court ﬁnds it unnecessary to consider
appointing any independent monitor to oversee record preservation and collection related to EPA
FOIA lawsuits—those brought by Landmark or any other entity. While the Court has made clear
its displeasure with EPA’s conduct throughout the Landmark FOIA process, appointment of an
independent monitor is an extreme and legally uncertain form of sanction that this Court is
unwilling to entertain at this time. Second, the parties agreed upon the new search protocol, and
Landmark stated at the motion hearing that it has no reason to believe the third search was
noncompliant. Thus, there is no need for the Court to issue any “command[s]” regarding the
new search. Third, the Court’s previous order for discovery on issues related to spoliation
provided Landmark with a sufﬁcient opportunity to develop a spoliation claim against EPA. See
Landmark, 959 F. Supp. 2d at 183-84. Therefore, the plaintiffs additional calls for the Court to
(a) “[d]irect EPA’s Inspector General to investigate” alleged spoliation in this case and to (b)
order additional discovery of “EPA spoliation policy” at the agency’s expense are gratuitous.
Fourth, it is not the Court’s place to order the EPA to provide notice of anything related to this
case “to all plaintiffs and petitioners” since 2009. Any former plaintiffs in actions against the
EPA are free to follow this matter on their own accord. Finally, the Court can make no ﬁndings

“on the merits of Landmark’s concern . . . that EPA postponed rules and regulations until after

23

the 2012 election.” As Landmark conceded during the motion hearing, the plaintiff has failed to
uncover any evidence in support of such a judgment. Supra n.12. Given EPA’s suspicious
conduct in the months following Landmark’s FOIA submission, the plaintiff’s request for a
ruling on the merits, at least based upon circumstantial evidence, is not altogether unreasonable.
Nevertheless, the Court ﬁnds, under the existing record of circumstantial evidence, that EPA’s
behavior is more consistent with ineptitude than bad faith.20
IV. CONCLUSION

Despite prior admonitions from this Court and others, e.g., Landmark Legal Found. v.
EPA, 272 F. Supp. 2d 70 (D.D.C. 2003); Landmark, 959 F. Supp. 2d 175, EPA continues to
demonstrate a lack of respect for the FOIA process. The Court is satisﬁed that EPA voluntarily
conducted a supplemental search upon discovering that its initial search was deﬁcient. Yet such
a supplemental search would have been unnecessary if EPA took its FOIA obligations seriously
in the ﬁrst instance. Despite all of the obvious errors made by EPA in its original search, which
spanned the course of seven months, neither EPA nor its counsel has offered Landmark or this
Court any indication of regret. The closest EPA has come to admitting the shoddy nature of its
initial search is when its counsel conceded at the motion hearing, in the context of potentially
owing attorney fees to the plaintiff, that Landmark has “prevailedfm See 5 U.S.C.
§ 552(a)(4)(E). The Court is leﬁ wondering whether EPA has learned from its mistakes, or if it
will merely continue to address FOIA requests in the clumsy manner that has seemingly become

its custom. Given the offensively unapologetic nature of EPA’s recent withdrawal notice, ECF

20 At the motion hearing, Landmark raised the specter of criminal contempt sanctions for the ﬁrst time. Pursuant to
the Court’s analysis set out above, there are insufﬁcient grounds upon which to grant criminal contempt sanctions
against EPA. Accordingly, EPA’s recently ﬁled motion for leave to ﬁle a supplemental memorandum in opposition
to Landmark’s oral motion for criminal contempt sanctions [67] is DENIED as moot,

2‘ Government counsel did not concede entitlement or any other issues related to the reasonableness of possible fees.

24

No. 66, the Court is not optimistic that the agency has learned anything.

At bottom, EPA’s mishandling of Landmark’s request leaves far too much room for a
reasonable observer to suspect misconduct. However, general negligence or indifference in
handling a request, without at least clear and convincing evidence of bad faith failure to preserve
responsive documents, is insufﬁcient for a ﬁnding of punitive spoliation sanctions. Yet while it
falls outside this Court’s inherent power to order the sanctions that Landmark seeks, the
recurrent instances of disregard that EPA employees display for FOIA obligations should not be
tolerated by the agency at large. FOIA is wholly dependent upon an environment of trust. But it
is plain to this Court that EPA perceives Landmark as an enemy, rather than “a rightful
participant in a FOIA regime . . . .” Mot. 31. This Court would implore the Executive Branch to
take greater responsibility in ensuring that all EPA FOIA requests—regardless of the political
afﬁliation of the requester—are treated with equal respect and conscientiousness.

For the foregoing reasons, the Court DENIES the plaintiff’s motion for spoliation
sanctions [46]. Any request by the plaintiff for attorney fees and costs pursuant to FOIA shall be
set forth in a separate motion.

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge, on March 2, 2015.

25

Wachter and Newton, neither Dickerson nor Shaw acknowledged receipt of the litigation hold
notice. 1d.; see also Mot. 7—8.

Also on October 23, 2012, Newton emailed Landmark’s agreed-upon request to other
EPA FOIA coordinators, setting an October 30 “due date.” Mot. Ex. 16, ECF No. 46-17. Yet
for reasons still unexplained, Newton did not include Dickerson or Shaw—and, consequently,
the ofﬁces of the Administrator or Deputy Administrator—amon g the recipients of this email. It
was not until three weeks later, on November 14, that Newton forwarded his October 23 email,
along with a follow-up email dated October 31 responding to questions from other coordinators,
to Dickerson and Shaw. Mot. Ex. 17, ECF No. 46-18.4 The 2012 presidential and congressional
elections occurred on November 6.

Two days after receiving Newton’s November 14 email, Dickerson responded that he
“searched the Richard Windsor account as well as verbally spoke with the Administrator and did
not ﬁnd any responsive documents.” Mot. Ex. 17; Mot. Ex. 18 at 29:20-24, ECF No. 46-19
(Dickerson Dep., Feb. 11, 2014). Former Administrator Jackson maintained a “secondary” EPA
email account under the alias “Richard Windsor,”5 given the massive inﬂow of emails to her

publicly available “primar ” account.6 According to Newton, “ a ny res onsive records would
3’ P

4 In the October 23 email that was eventually forwarded to Dickerson and Shaw, Newton incorrectly noted that the
search “only applies to Assistant Administrators, Deputy Assistant Administrators and Chiefs of Staff in EPA
Headquarters.” Mot. Ex. 16. The Court recognizes that Newton must have known such a limitation on Landmark’s
request was erroneous given his statement in the November 14 email that the October 23 email “should have gone to
[Dickerson and Shaw] since the request requires a search of both the Administrator’s and the Deputy’s email

accounts.” Mot. Ex. 17.
5 The ﬁill email address was Windsor.Richard@epa.gov. See Opp’n 32-33 n.11.

6 In its summary judgment brieﬁng, the EPA explained the need for the former Administrator’s primary and
secondary internal email accounts:

Because the widespread use of email has become commonplace, EPA Administrators have been
assigned two email accounts: a primary account and a secondary account. The email address for
former Administrator Jackson’s primary account was posted on the EPA’s website and was used
by hundreds of thousands of Americans to send messages to the Administrator. This account was
maintained and monitored by staff, and the emails were processed as ofﬁcial correspondence as
appropriate. The secondary account was an everyday, working email account of the Administrator

4

have been in the Richard Windsor account” because “[w]hatever the Administrator needed to see
was placed in that account.” Mot. Ex. 4 at 2612-1 1, ECF No. 46-5 (Newton Dep., Feb. 25, 2014).
Dickerson never searched Jackson’s personal, non-EPA email account, Mot. Ex. 18 at 38:14-16,
ECF No. 46-19, or Jackson’s BlackBerry for email or text messages, see Opp’n 18—19 (implying
that there was no need for Dickerson to search J ackson’s BlackBerry because “he had no reason
to believe that the BlackBerry was a repository likely to contain responsive materials”). Yet
Landmark presented evidence that Jackson did, in fact, use her personal email account and her
BlackBerry to conduct government business. See Mot. Ex. 24, ECF No. 46-27 (email from
Jackson’s personal account sent to other EPA employees while using her BlackBerry). EPA
erased J ackson’s BlackBerry subsequent to the former Administrator’s resignation in February
2013. Opp’n 18.

Former Administrator Jackson explained that it was not the Administrator, but rather the
former Deputy Administrator Perciasepe who maintained “regular interactions” with Cass
Sunstein, the Administrator of the White House’s Ofﬁce of Information and Regulatory Affairs
(“OIRA”), and with OIRA generally. Mot. Ex. 1 at 67:5-11. Given OIRA’s direct role in EPA’s
policymaking process, one could assume that if anyone at EPA produced records responsive to
Landmark’s request, it would be the Deputy Administrator. Shaw, however, apparently chose to
ignore Newton’s November 14 email. There is no evidence in the record that Shaw—or anyone
else, for that matter—conducted a search of the Deputy Administrator’s records prior to

December 20, 2014. See Opp’n, Shaw Decl. {[11 7-9, ECF No. 55-9. The only purported

to communicate with staff and other government ofﬁcials. This secondary email account was used
for practical purposes. Given the large volume of emails sent to the primary account—more than
1.5 million in ﬁscal year 2012, for instance—the secondary email account was necessary for
effective management and communication between the Administrator and colleagues.

Def.’s Reply 9-10, ECF No. 35 (quoting id. Ex. G at 13 (Wachter Supp. Decl., July 24, 2013)).

5

evidence that Shaw conducted a search of the Deputy Administrator’s ﬁles at all is Shaw’s
exceedingly vague declaration to that effect. Id. 1m 9-12.7 Newton never received any
documents from Shaw, Mot. Ex. 4 at 39:9-11, despite Shaw’s assertion that she had come across
responsive records, id. 111110-12. Shaw leﬁ her position as Special Assistant to the Deputy
Administrator in April 2013. Id. 11 13.

Following this Court’s denial of Landmark’s motion for a preliminary injunction
compelling EPA to expedite processing of the request and preserve certain records, Landmark
Legal Found. v. EPA, 910 F. Supp. 2d 270 (D.D.C. 2012) (denied in part because “there [was] no
indication that the EPA ha[d] or w[ould] destroy any records related to [Landmark’s] request”),
it appeared as though EPA was properly executing a search. See also Def’s Opp’n to Pl.’s Mot.
Prelim. Inj., Wachter Decl. 1115, Dec. 19, 2012, ECF No. 16-1 (“1 certiﬁed that I read and
understood the meaning and scope of the litigation hold notice, and that I will comply to the best
of my ability with the EPA’s obligation to preserve information relevant to this FOIA litigation.
My staff has been instructed to comply with all preservation obligations for relevant information
concerning this FOIA request and FOIA litigation”). Between February 7 and April 12, 2013,
EPA produced three sets of responsive documents to Landmark. Def’s Mot. Summ. J .,
Statement of Material Facts MI 9, 11, 15.

On April 30—the day EPA was due to ﬁle its motion for summary judgment, see ECF
No. 26—EPA informed the Court that it would require an extension of time to ﬁle its motion
because it discovered “a number of additional documents that may potentially be responsive to
[Landmark’s FOIA] request, which have not yet been reviewed by the agency.” Def.’s Mot.

Extension of Time 2, ECF N0. 27. In his declaration accompanying EPA’s eventual motion for

7 Newton, in his deposition, contradicts Shaw’s declaration about having searched the former Deputy
Administrator’s records. Mot. Ex. 4 at 36:24-3923. Shaw also never notiﬁed Newton of her alleged search efforts.

See id.

summary judgment, Wachter merely stated that his ofﬁce “determined that the search for
documents from the former Administrator, the Deputy Administrator, and the Chief of Staff in
the Ofﬁce of the Administrator may have been insufﬁcient.” Def.’s Mot. Summ. J ., Wachter
Dec]. 11 19, ECF No. 30-1.8 Wachter would later testify that he made this determination based on
information relayed to him by Newton and EPA’s Ofﬁce of General Counsel (“OGC”), rather
than through any personal observations. Mot. Ex. 20 at 58:19-23, ECF No. 21 (Wachter Dep.,
Feb. 12, 2014). In a deposition taken the following year, Newton explained how EPA became
aware of its deﬁcient search: “In this instance the records that were being produced showed that
there may have been records from the [A]dministrator or [D]eputy [A]dministrator that had not
been produced or were not among the records that [EPA was] turning over.” Mot. Ex. 4 at
47:12-17. EPA had noticed that records involving the Administrator or Deputy Administrator
were produced by other EPA employees, yet were not produced by the Administrator or Deputy
Administrator. Opp’n 32-33. At the time of the summary judgment motion, neither EPA nor
Wachter raised any issues related to the delay in searching—or possible failure to search—the

Administrator’s and Deputy Administrator’s records from October 2012 to April 2013. EPA’s
second, “supplemental” search for records between April 30 and May 15, 2013, uncovered “365

additional documents responsive to [Landmark]’s request”—a ﬁgure nearly equal to the number

8 On February 27, 2015, EPA submitted a notice of withdrawal regarding the Wachter declarations dated May 15,
2013, ECF No. 30-1, and July 24, 2013, ECF No. 35-7. Def.’s Notice of Withdrawal, ECF No. 66. EPA states that,
because portions of the declarations “can be read to implywincorrectly—that Defendant’s initial search included the
Chief of Staff,” the EPA withdraws the two declarations in their entirety and “will not subsequently rely on those
declarations.” Id. at 2. In other words, twenty-one months after ﬁling Wachter’s afﬁdavit to support EPA’s motion
for summary judgment, the agency asks this Court to ignore it. The absurdity of this request cannot be understated.
During the motion hearing just one month ago, the Court asked EPA why it has not moved to withdraw from the
docket previously ﬁled afﬁdavits and declarations that contained statements now conﬁrmed to be erroneous. EPA
argued vehemently that withdrawal was unnecessary since such statements were made, allegedly, to the best of the
respective declarant’s knowledge and, therefore, were not technically untrue. The EPA’s notice of withdrawal
comes far too late, and is insulting to Landmark and to this Court. EPA will not receive any beneﬁt of the doubt
regarding either the veracity—or lack thereof—of Wachter’s previously ﬁled statements or EPA’s heavy reliance
thereon throughout the agency’s brief in opposition to Landmark’s motion for spoliation sanctions.

7

of records produced prior to May 15. Mot. Summ. J ., Statement of Material Facts W 16—17. On
February 27, 2015—nearly two years after its initial search—EPA conceded, for the ﬁrst time,
that its initial search did not include the Chief of Staff. See Notice of Withdrawal 2 (“[The
agency] has found no evidence that the EPA’s Chief of Staff . . . was included in the initial
search”). See also infra n.15.

Upon review of the summary judgment brieﬁngs and the existing record in this case
through mid-2013, the Court denied EPA’s motion and ordered limited discovery on August 14,
2013. Landmark, 959 F. Supp. 2d at 184-85. Troubled by possible “indicat[i0ns] of bad faith on
the part of the agency,” this Court permitted Landmark to investigate (1) whether the
Administrator, Deputy Administrator, and Chief of Staff used unsearched personal email
accounts to conduct agency business, and (2) whether the agency “purposefully excluded the top
leaders of the EPA” from its initial search. Id. at 184.

Landmark engaged in discovery from September 2013 through February 2014. The
plaintiff deposed former Administrator Jackson, former Deputy Administrator Perciasepe,
Wachter, Newton, and Dickerson, and received a series of documents from EPA related to the
agency’s purported initial FOIA search. Mot. 14. The Court has already summarized the
relevant information revealed during the discovery process throughout this background section,

and will examine the key ﬁndings further below.

Given the unsatisfactory processing of EPA’s initial and supplemental searches, the
parties agreed to a third search of EPA’s records, and EPA subsequently produced additional
documents during the second half of 2014. Opp’n 7. At the motion hearing held before this

Court on January 28, 2015, Landmark stated that it has no reason to believe EPA’s third search

was noncompliant with the agreed-upon search protocol.

Nevertheless, thirty months after Landmark’s initial FOIA request, it remains unclear to
this Court whether EPA undertook a comprehensive search of either ofﬁcial or personal email
accounts belonging to the agency’s senior leadership. While the existing record in this case does
not support a holding that EPA acted in bad faith, it is obvious to this Court that EPA has, once
again, fumbled its way through its legally unambiguous FOIA obligations.

II. LEGAL STANDARD

A. Sanctions

Landmark asks that this Court levy sanctions against EPA for alleged spoliation of
records responsive to Landmark’s FOIA request. The sanctions Landmark seeks are largely
punitive, including attorney fees and costs as well as money damages “in the form of a ﬁne
sufﬁcient to deter EPA from committing misconduct in the future.” Mot. 36-37.9

Federal courts maintain inherent powers “to protect their integrity and prevent abuses of
the judicial process . . . .” Shepherd v. Am. Broad. Companies, Inc., 62 F.3d 1469, 1474 (DC.
Cir. 1995). “The [Court’s] inherent power encompasses the power to sanction attorney or party
misconduct.” Id. (collecting cases). Punitive sanctions, such as “ﬁnes, awards of attorneys’ fees
and expenses, [and] contempt citations,” require a district court to ﬁnd clear and convincing
evidence of misconduct.10 Id. at 1478; see also Chambers v. NASCO, Inc., 501 US. 32, 43-46
(1991).

“Because inherent powers are shielded from direct democratic controls, they must be

exercised with restraint and discretion.” Roadway Express, Inc. v. Piper, 447 US. 752, 764

9 Landmark also requests a number of other discovery—related orders from the Court that are less obviously punitive,
such as an independent monitor. Id. However, the Court ﬁnds it either unnecessary or unwarranted to grant any of
the other relief that Landmark requests. See infra Section III.A.4 (Other Forms of Relief).

10 As opposed to issue-related sanctions, such as “drawing adverse evidentiary inferences or precluding the
admission of evidence,” which may be imposed “whenever a preponderance of the evidence establishes that a
party’s misconduct has tainted the evidentiary resolution of the issue.” Id. at 1475, 1478 (emphasis added).

9

(1980). This Court has previously held that two principal restraints encapsulate the framework
for determining the propriety of sanctions in a given case. First, “the [C]ourt must ﬁnd some
connection between the sanctioned conduct and a process of the [C]ourt in the litigation before
it.” Alexander v. FBI, 541 F. Supp. 2d 274, 303 (D.D.C. 2008). In other words, the misconduct
in question must affect the Court’s ability “to manage [its] own affairs so as to achieve the
orderly and expeditious disposition of cases.” Chambers, 501 US. at 59 (internal quotation
marks and citation omitted). Here, there can be no doubt that any spoliation of responsive
records by EPA would have negatively affected the Court’s ability to both decide EPA’s
summary judgment motion and manage the discovery phase of this case. Second, as Landmark
effectively concedes, Mot. 33, “before exercising its inherent power to award sanctions, the
[C]ourt must make an explicit ﬁnding that the target of the sanctions acted in bad faith.”
Alexander, 541 F. Supp. 2d at 304 (internal quotation marks and original alteration omitted); see
also Roadway Express, 447 US. at 767. This second restraint embodies the central question at
issue in Landmark’s motion.

B. Spoliation

A party has “an obligation to preserve and also not alter documents it kn[ows] or
reasonably should have known were relevant to the [present] litigation if it kn[ows] the

destruction or alteration of those documents would prejudice the [opposing party].” Shepherd,

62 F.3d at 1481 (internal quotation marks and citation omitted). “A party that fails to preserve
evidence runs the risk of being justly accused of spoliation—deﬁned as the destruction or
material alteration of evidence or the failure to preserve property for another’s use as evidence in

pending or reasonably foreseeable litigation—and ﬁnd itself the subject of sanctions.” Clarke v.

10